ON MOTION FOR REHEARING.
GRAVES, Judge.
Mr. and Mrs. C. L. Bowie were desirous of building a house on certain lots in San Antonio. They came in contact with appellant and submitted to him certain plans and specifications. The parties finally agreed on such plans and the amount to be paid by the Bowies for a completed “turnkey” job according to such plans. The Bowies were to immediately make an initial payment of $4,236.00 on the contract price, and Mr. Adams agreed to build such house according to the plans, other payments to be made later on. The check for $4236.00 was not made out or signed on the date of the signing of the contract, but was made *69out and signed on the following day. Before such check was delivered, it was heard over the radio that the government had frozen all building materials, and the Bowies, as well as appellant, entered into further negotiations relative to such contract in the light of such order. A supplemental contract thereto was then entered into and became a part of the original contract, same reading as follows:
“ADAMS AND SONS
General Contractors
520 Frost Bldg. Garfield 7174
San Antonio, Texas.
“Mr. and Mrs. C. L. Bowie,
144 Hammond Avenue,
San Antonio, Texas.
“Dear Mr. and Mrs. Bowie:
“Referring to a certain contract which Adams and Sons, General Contractors of San Antonio, Texas, have with you to build a house in San Antonio, Texas, we propose to carry out the contract exactly as stated therein except that in case giverment priorities or other restrictions should prevent the carrying out of the contract we will submit to you all of the invoices of materials actually incorporated into the job and charge you for same, but we will stand the cost of labor and will return to you within thirty days all moneys advanced by you to us, less the cost of said materials. (The 30 day period to begin the day work is stopped due to government priority or restriction.)
“ADAMS AND SONS
By O. E. Evans
Attorney for
Adams and Sons
“ACCEPTED:
“C. L. Bowie and Mrs. C. L. Bowie
By : A. S. West,
Attorney for
C. L. Bowie and Mrs. C. L. Bowie
“0. Shelley Evans, our attorney is hereby authorized to sign for us in any way he sees fit in all matters pertaining to this particular contract.
“Signed ‘Adams and Sons
By Homer B. Adams.’ ”
*70After the receipt by and acceptance of this supplemental contract by Mr. and Mrs. Bowie, a check was prepared and signed by Mr. Bowie for $4236.00 and was taken by appellant’s agent to the bank and deposited in the appellant’s account, and he immediately began to draw upon the same. The state’s testimony shows that soon thereafter some persons dug a trench about thirty feet long, and left six or seven concrete blocks on the Bowie lot; and nothing further was done on the land where the house was to be built until about three weeks later when $630.00 worth of tile was found on the lot. Later on this tile was hauled away and the trench alone was left thereon.
The state’s indictment herein is a charge of theft by false pretext. It was proven by the state that appellant agreed to build the Bowies a house according to specifications, and that he told them that he had on a certain tract on Fey Avenue in San Antonio the material with which such house was to be built; that the cost to the Bowies of said house was to be $12,-236.00; that there was to be paid to appellant the sum of $4236.00 prior to the beginning of such work, other payments to be later made; and that if such work was stopped by reason of a freezing order on material by the government, any unexpended money for material was to be returned to the Bowies within thirty days after such contract was agreed to and accepted by both parties. Mr. Bowie caused his check for $4236.00 to be delivered and same was deposited to appellant’s account. The state showed that appellant did not have in his possession sufficient material to build such house; that he was not stopped by any government order; and that he did not build said house. He took this money and appropriated the same to his own use and benefit, and Mr. Bowie received nothing therefor.
The state has shown to the satisfaction of the jury that at the time the contracts were entered into and the check received that appellant’s statement relative to the possession of materials was false, and that same was a pretext to obtain possession of the amount of money from Bowie. We think both the original and supplemental contract entered into the negotiations and became one contract; that any and all representations made therein relative to either the original contract or its supplement were the basis of such agreement. The statement relative to the possession of material was found to be false by the jury.
Relative to the court’s charge, the appellant requested, as fhown in Bills Nos. 1, 2, 3, and 4, certain charges upon the fact *71that if appellant was rendered unable to carry out his contract with the Bowies because of a government order, freezing and prohibiting the further use of building materials, then he should be acquitted herein. These charges should not have been given. There is no testimony that such government order caused any inability to carry out this contract, but instead, the jury evidently believed that appellant told the Bowies that he already had sufficient material on the ground for the purpose. Again, if such an order from the government had been used and same prohibited the further building, then the contract provided for a return of the unused portion of this fund thus paid to him, as shown by the supplemental contract above set forth. No money has ever been returned to Mr. Bowie, and no house has ever been built; and appellant could not rely upon but a portion of such contract and discard the remainder thereof on the same subject.
We see no merit in Bills Nos. 9 and 10; nor do we see any fundamental error in the allegation and proof in regard to the check in question being dated March 26, 1946, and the allegation of March 25, 1946.
We adhere to the views expressed in the original opinion herein, and the motion will therefore be overruled.